Exhibit 10.10.2

FIRST AMENDMENT TO

CONOCOPHILLIPS

KEY EMPLOYEE SUPPLEMENTAL RETIREMENT PLAN

On April 19, 2012, effective as of the “Effective Time” defined in the Employee
Matters Agreement by and between ConocoPhillips and Phillips 66 (the “Effective
Time”), ConocoPhillips Company (the “Company”) amended and restated the Key
Employee Supplemental Retirement Plan (“KESRP”) for the benefit of certain
employees of the Company and its affiliates.

The Company desires to amend the KESRP by amending certain provisions as set
forth below and adding Schedules B and C, effective September 1, 2015.

Pursuant to the foregoing, the KESRP is hereby amended as follows, effective
September 1, 2015:

 

1.

After Subsection (k) of Section I, add the following new Subsection (l),
renumbering the existing subsequent Subsections thereafter accordingly:

“(l) “MSBP” shall mean the Burlington Resources Inc. Management Supplemental
Benefits Plan (or any successor plan thereto).”

 

2.

After Subsection (u) of Section I (as renumbered, previously Subsection (t)),
add the following new Subsection (v) renumbering the existing subsequent
Subsections thereafter accordingly:

“(v) “Schedule B Employee” shall mean an Employee whose name appears in Schedule
B attached to and made a part of this Plan.”

 

3.

After new Subsection (v) of Section I, add the following new Subsection (w),
renumbering the existing subsequent Subsections thereafter accordingly:

“(w) “Schedule C Employee” shall mean an Employee whose name appears in Schedule
C attached to and made a part of this Plan.”

 

4.

After Subsection (b)(i)(gg) of Section II, add the following new Subsection
(b)(i)(hh):

“(hh) With regard to a Schedule B Employee, determine service credited for
purposes of benefit accrual as if time served while on a Canada payroll were
time served on a United States payroll; provided, however, that, if benefit
accrual is at any time frozen under Title I, no further service shall be
credited from the time such freeze shall become effective.”

 

5.

After Subsection (e)(v) of Section II, add the following new Subsection (e)(vi):

“(vi) With regard to a Schedule B Employee, determine service credited for
purposes of benefit accrual as if time served while on a Canada payroll were
time served on a United States

 

1



--------------------------------------------------------------------------------

payroll; provided, however, that, if benefit accrual is at any time frozen under
Title IV, no further service shall be credited from the time such freeze shall
become effective.”

 

6.

Section IV shall be replaced in its entirety to read as follows:

“SECTION IV. Special Provisions for Certain Heritage Employees

 

  (a)

Special Provision for Former ARCO Alaska Employees.

 

   

Notwithstanding any provisions to the contrary, in order to comply with the
terms of the Board approved Master Purchase and Sale Agreement (“Sale
Agreement”) by which the Company acquired certain Alaskan assets of Atlantic
Richfield Company, Inc. (“ARCO”), the following supplemental payments will be
made:

  (i)

The payments which would have been received under Article XXIV – ARCO Flight
Crew of Title I of the Retirement Plan for those who were classified as an
Aviation Manager, Chief Pilot, Assistant Chief Pilot, Captain or Reserve Captain
as of July 31, 2000 if they had been eligible for those benefits under Title I
of the Retirement Plan, except that if they receive a limited social security
makeup benefit from Title I of the Retirement Plan it will be offset from the
benefit payable from the Plan.

  (ii)

A final ARCO Supplemental Executive Retirement Plan (SERP) benefit will be
calculated at the earlier of the time an Employee who had an ARCO SERP benefit
terminates employment or, 2 years following the ARCO/BP Amoco p.l.c. merger,
April 17, 2002 (“calculation date”). The SERP benefit attributable to service
through July 31, 2000 shall be paid by BP Amoco p.l.c. and the difference shall
be paid by this Plan. The SERP calculation will be done as if the Employee had
continued to participate in the Atlantic Richfield Retirement Plan and SERP up
to the calculation date. The ARCO Annual Incentive Plan (AIP) amount used will
be:

  (A)

If the Employee terminates employment involuntarily prior to April 17, 2002, the
highest of the actual AIP in the last 3 years including the AIP target payment
amount for years after 1999 or the payment received under Phillips Annual
Incentive Compensation Plan.

  (B)

If the Employee terminates employment voluntarily prior to April 17, 2002, or if
the calculation is made as of April 17, 2002, then the AIP will include the
highest 3 year average using the highest of the actual AIP, the AIP target
payment amount for years after 1999, or the payment received under Phillips
Annual Incentive Compensation Plan. Any benefit paid by this Plan under this
Section IV(b)(ii) and the SERP benefit paid by BP Amoco p.l.c. shall offset the
benefit payable from this Plan.

 

  (b)

Special Provision for Select Heritage Burlington Resources Employees in Canada.

 

   

With regard to the employees listed on Schedule C, the following shall apply:

 

  (i)

The Schedule C Employee will become a Participant in the Plan, solely for the
purpose of providing a further benefit (the “Additional Benefit”), calculated in
accordance with the provisions of this subsection IV(b). Payment of the
Additional Benefit shall be made at the same time and in the same form as the

 

2



--------------------------------------------------------------------------------

 

benefits paid, or payable, under the MSBP with regard to Non-Grandfathered
Benefits, as that term is used in the MSBP.

  (ii)

Additional Benefit shall mean the difference between the Putative MSBP Benefit
and the Offsetting Benefits, both as described below. The Putative MSBP Benefit
shall mean the difference between the Schedule C Employee’s total accrued
benefit under Title VI of the CPRP and his actual accrued benefit under Title
VI. For this purpose, a Schedule C Employee’s “total accrued benefit under Title
VI” is the accrued benefit he would have if his accrued benefit under Title VI
were determined under the terms of Title VI but with the following
modifications:

  (A)

Include in Annual Earnings any compensation included under the MSBP, including
it in the calendar year to which it would have been credited under the MSBP.

  (B)

Disregard the limitations on compensation related to Code section 401(a)(17).

  (C)

Disregard the limitation on benefits related to Code section 415.

  (D)

Determine service credited for purposes of benefit accrual by taking into
account any service granted to the Schedule C Employee and any benefit formula
adjustments required by an employment contract with the Employer; provided,
further, that with regard to a Schedule C Employee, determine service credited
for purposes of benefit accrual as if time served while on a Canada payroll were
time served on a United States payroll; provided, however, that, if benefit
accrual is at any time frozen under Title VI, no further service shall be
credited from the time such freeze shall become effective.

   

Furthermore, in determining the Additional Benefit, paragraphs (f) and (g) of
Section II of the Plan shall apply; provided, that, such paragraph (f) shall be
construed as if the Title VI related benefit described in this paragraph were
among the CPRP Titles listed in such paragraph (f).

  (iii)

The Offsetting Benefits shall mean any benefit, other than the Additional
Benefit, provided to the Schedule C Employee under a defined benefit plan of
ConocoPhillips, including but not limited to the ConocoPhillips Retirement Plan
(and any successor plan), the ConocoPhillips Key Employee Supplemental
Retirement Plan (and any successor plan), and the Burlington Resources Inc.
Management Supplemental Benefits Plan (and any successor plan); provided,
however, that a benefit plan shall not be considered unless it is subject to the
Employee Retirement Income Security Act of 1974, as amended (ERISA) and is a
“defined benefit plan” (as defined in section 3(35) of ERISA), including any
such plan regardless of whether it might also be considered an “excess benefit
plan” as defined in section 3(36) of ERISA.

  (iv)

Nothing in this subsection IV(b) is intended to affect the other operations or
provisions of the Plan. If the Schedule C Employee is, under the provisions of
the Plan, otherwise eligible to participate in the Plan, the Schedule C Employee
will do so in accordance with those provisions.”

 

3



--------------------------------------------------------------------------------

Executed July 20, 2015

For ConocoPhillips Company

 

/s/ James D. McMorran

James D. McMorran

Vice President, Human Resources and Real Estate & Facilities Services

 

4